UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6793


JONATHAN ALLEN,

                     Petitioner - Appellant,

              v.

WARDEN D. L. YOUNG,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:18-cv-01463)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Allen, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Allen’s 28 U.S.C. § 2241

petition in which Allen raised a due process challenge to a prison disciplinary proceeding.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Allen v. Young, No. 5:18-cv-01463 (S.D.W. Va. May

13, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2